


Exhibit 10.6


HUDSON GLOBAL, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT


RESTRICTED STOCK UNIT AWARD AGREEMENT (“Agreement”) made as of the [DAY]th day
of [MONTH], [YEAR] (the “Grant Date”), by and between HUDSON GLOBAL, INC., a
Delaware corporation (the “Company”) and FIRST NAME LAST NAME (the “Grantee”).
W I T N E S S E T H:


WHEREAS, pursuant to the Hudson Global, Inc. 2009 Incentive Stock and Awards
Plan, as amended and restated (the “Plan”), the Company desires to grant to the
Grantee and the Grantee desires to accept an award of restricted stock units
representing the right to receive shares of common stock, $.001 par value, of
the Company (the “Common Stock”) upon the terms and conditions set forth in this
Agreement.
NOW, THEREFORE, the parties hereto agree as follows:
1.Award. Subject to the terms and conditions set forth herein, the Company
hereby awards the Grantee [RESTRICTED STOCK UNIT AWARDS] restricted stock units
(the “Restricted Stock Units,” or the “Units”).


2.Restrictions; Vesting. Except as otherwise provided herein or in the Plan, the
Restricted Stock Units may not be sold, transferred, pledged, encumbered,
assigned or otherwise alienated or hypothecated. The Restricted Stock Units will
vest in accordance with the following schedule based upon the number of full
years of the Grantee's continuous employment with the Company or an Affiliate
(as defined in the Plan) of the Company following the Grant Date.
Full Years of Continuous Employment
 
Incremental Percentage of Vested Restricted Stock Units
Cumulative Percentage of Vested Restricted Stock Units
Less than 1
 
___%
___%
1
 
___%
___%
2
 
___%
___%
3
 
___%
___%
[4]
 
___%
___%



If any fractional Restricted Stock Units would result from the strict
application of the incremental percentages set forth above, then the actual
number of Restricted Stock Units that vest on any specific date will cover only
the full number of Units determined by rounding the number determined by the
strict application of the incremental percentages set forth above to the nearest
whole number.


3.Settlement of Restricted Stock Units. Vested Restricted Stock Units shall be
settled by the delivery to the Grantee or a designated brokerage firm of one
share of Common Stock per vested Restricted Stock Unit as soon as reasonably
practicable following the vesting of such Restricted Stock Units, and in all
events no later than March 15 of the year following the year of vesting (unless
delivery is deferred pursuant to a nonqualified deferred compensation plan in
accordance with the requirements of Section 409A of the Code), subject to
applicable withholding. In the event of the Grantee's death before the Company
has distributed shares in settlement of vested Restricted Stock Units, the
Company will issue the shares to the Grantee's estate. [Optional additional
clause for Belgian employees: To the extent required in order to receive
favorable tax treatment under applicable law, the shares of Common Stock issued
in settlement of vested Restricted Stock Units may not be sold or otherwise
transferred for two years.]




--------------------------------------------------------------------------------






4.Tax Withholding. Notwithstanding anything herein to the contrary, shares of
Common Stock shall not be delivered to the Grantee unless and until the Grantee
has delivered to the Executive Vice President, Human Resources of the Company
(or such other executive officer of the Company performing a similar function),
at its corporate headquarters in New York, New York, such cash payment, if any,
deemed necessary by the Company to enable it to satisfy any federal, foreign or
other tax withholding obligations with respect to such shares or the Restricted
Stock Units that have vested (the “Tax Amount”) (unless other arrangements
acceptable to the Company in its sole discretion have been made).
Notwithstanding anything herein to the contrary, the Company may (but shall not
be required to), in its sole discretion, at any time by notice to the Grantee,
choose to satisfy its withholding obligations by unilaterally withholding a
number of shares of Common Stock otherwise deliverable with respect to vested
Restricted Stock Units having a value equal to the minimum Tax Amount the
Company is required to withhold. For purposes of the preceding sentence, each
share of Common Stock shall be deemed to have a value equal to the average
closing price of a share of the Common Stock on the Nasdaq Global Market (or
such other U.S. exchange or market on which the Common Stock is then primarily
traded) on the five (5) trading days up to and including the date the
withholding tax is to be determined. The Company may from time to time change
(or provide alternatives to) the method of tax withholding on the Restricted
Stock Units granted hereunder by notice to the Grantee, it being understood that
from and after such notice the Grantee will be bound by the method (or
alternatives) specified in any such notice. The Company (in its sole and
absolute discretion) may permit all or part of the Tax Amount to be paid with
shares of Common Stock owned by the Grantee, or in installments (together with
interest) evidenced by the Grantee's secured promissory note. In addition, if
the Company is required to withhold amounts with respect to the Restricted Stock
Units other than as described in the preceding sentences, then the Grantee shall
deliver to the Company at the time the Company is obligated to withhold amounts,
such amount as the Company requires to meet the statutory withholding obligation
under applicable tax laws or regulations, and if the Grantee fails to do so, the
Company has the right and authority to deduct or withhold from amounts under
this award or other compensation payable to the Grantee an amount sufficient to
satisfy its withholding obligations.


5.Termination of Employment. If the Grantee's employment or service with the
Company or its Affiliates is terminated for any reason other than death,
including but not limited to by reason of disability, then the Restricted Stock
Units that have not yet become fully vested in accordance with Section 2 will
automatically be forfeited by the Grantee (or the Grantee's successors). If the
Grantee's employment terminates by reason of the Grantee's death, then the
Restricted Stock Units that have not yet become fully vested in accordance with
Section 2 will automatically become fully vested.


6.No Voting Rights; Dividend Equivalents and Other Distributions.
(a)The Grantee shall not have voting rights with respect to shares of Common
Stock subject to the Restricted Stock Units unless and until such shares of
Common Stock are reflected as issued and outstanding shares on the Company's
stock ledger following vesting and settlement.


(b)The Grantee shall receive a cash payment equivalent to any dividends or other
distributions paid with respect to the shares of Common Stock subject to the
Restricted Stock Units, so long as the applicable record date occurs before such
Restricted Stock Units are forfeited. If, however, any dividends or
distributions with respect to the Common Stock underlying the Restricted Stock
Units are paid in shares rather than cash, the Grantee shall be credited with
additional restricted stock units equal to the number of shares that the Grantee
would have received had the Restricted Stock Units been actual shares, and such
restricted stock units shall be deemed Restricted Stock Units subject to the
same risk of forfeiture and other terms of this Agreement and the Plan that
apply to the other Restricted Stock Units granted under this Agreement. Any
amounts due to the Grantee under this provision shall be paid to the Grantee, in
cash, no later than the end of the calendar year in which the dividend or other
distribution is paid to stockholders of the Company or, if later, the 15th day
of the third month following the date the dividend or other distribution is paid
to stockholders; provided that, in the case of any distribution with respect to
which the Grantee is credited with additional Restricted Stock Units,
distribution shall be made at the same time as payment is made in respect of the
other Restricted Stock Units granted under this Agreement.


(c)Except to the extent otherwise expressly provided in this Agreement, the
Grantee shall have, with respect to the Restricted Stock Units, no rights as a
holder of Common Stock.


7.Securities Law Restrictions. Notwithstanding anything herein to the contrary,
shares of Common Stock shall not be issued hereunder if, in the opinion of
counsel to the Company, such issuance may result in a violation of federal or
state securities laws or the securities laws of any other relevant jurisdiction




--------------------------------------------------------------------------------






8.Change in Control. Effective upon a Change in Control (as defined in the
Plan), if the Grantee is employed by the Company or an Affiliate immediately
prior to the date of such Change in Control, the Restricted Stock Units will
fully vest and be settled with shares of Common Stock or, in the Committee's
discretion, be cancelled in exchange for payment of the same consideration to be
received by stockholders of the Company for shares of Common Stock in the Change
in Control transaction.


9.No Employment Rights. Nothing in this Agreement shall give the Grantee any
right to continue in the employment of the Company or any Affiliate, or
interfere in any way with the right of the Company or any Affiliate to terminate
the employment of the Grantee.


10.Plan Provisions. The provisions of the Plan shall govern if and to the extent
that there are inconsistencies between those provisions and the provisions
hereof. The Grantee acknowledges receipt of a copy of the Plan prior to the
execution of this Agreement. Capitalized terms used in this Agreement but not
defined herein shall have the meaning given to them in the Plan.
11.Administration. The Committee will have full power and authority to interpret
and apply the provisions of this Agreement and act on behalf of the Company and
the Board in connection with this Agreement, and the decision of the Committee
as to any matter arising under this Agreement shall be binding and conclusive as
to all persons.


12.Binding Effect; Headings. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. The subject headings of Sections of this Agreement are
included for the purpose of convenience only and shall not affect the
construction or interpretation of any of its provisions. All references in this
Agreement to “$” or “dollars” are to United States dollars.


13.Employee Handbook and Arbitration Agreements. As a material inducement to the
Company to grant this award of Restricted Stock Units and to enter into this
Agreement, the Grantee hereby expressly agrees to (a) comply with and abide by
the terms and conditions of, and rules relating to, such Grantee's employment
with the Company or an Affiliate set forth in the applicable employee handbook
and (b) be bound by the terms and provisions of any arbitration or similar
agreement to which the Grantee is or becomes a party with the Company or an
Affiliate.


14.Confidentiality, Non-Solicitation and Work Product Assignment. As a material
inducement to the Company to grant this award of Restricted Stock Units and
enter into this Agreement, the Grantee hereby expressly agrees to be bound by
the following covenants, terms and conditions:


(a)Definition. “Confidential Information” consists of all information or data
relating to the business of the Company, including but not limited to, business
and financial information; new product development and technological data;
personnel information and the identities of employees; the identities of clients
and suppliers and prospective clients and suppliers; client lists and potential
client lists; development, expansion and business strategies, plans and
techniques; computer programs, devices, methods, techniques, processes and
inventions; research and development activities; trade secrets as defined by
applicable law and other materials (whether in written, graphic, audio, visual,
electronic or other media, including computer software) developed by or on
behalf of the Company which is not generally known to the public, which the
Company has and will take precautions to maintain as confidential, and which
derives at least a portion of its value to the Company from its confidentiality.
Additionally, Confidential Information includes information of any third party
doing business with the Company (actively or prospectively) that the Company or
such third party identifies as being confidential. Confidential Information does
not include any information that is in the public domain or otherwise publicly
available (other than as a result of a wrongful act by the Grantee or an agent
or other employee of the Company). For purposes of this Section 14, the term
“the Company” also refers to each of its officers, directors, employees and
agents, all subsidiary and affiliated entities, all benefit plans and benefit
plans' sponsors and administrators, fiduciaries, affiliates, and all successors
and assigns of any of them.


(b)Agreement to Maintain the Confidentiality of Confidential Information. The
Grantee acknowledges that, as a result of his/her employment by the Company,
he/she will have access to such Confidential Information and to additional
Confidential Information which may be developed in the future. The Grantee
acknowledges that all Confidential Information is the exclusive property of the
Company, or in the case of Confidential Information of a third party, of such
third party. The Grantee agrees to hold all Confidential Information in trust
for the benefit of the owner of such Confidential Information. The Grantee
further agrees that he/she will use Confidential Information for the sole
purpose of performing his/her work for the Company, and that during his/her
employment with the Company, and at all times after the termination of that
employment for any reason, the Grantee will not use for his/her benefit, or the
benefit of others, or divulge or convey to any third party any Confidential
Information obtained by the Grantee during his/her employment by the Company,
unless it is pursuant to the Company's prior written permission.




--------------------------------------------------------------------------------






(c)Return of Property. The Grantee acknowledges that he/she has not acquired and
will not acquire any right, title or interest in any Confidential Information or
any portion thereof. The Grantee agrees that upon termination of his/her
employment for any reason, he/she will deliver to the Company immediately, but
in no event later that the last day of his/her employment, all documents, data,
computer programs and all other materials, and all copies thereof, that were
obtained or made by the Grantee during his/her employment with the Company,
which contain or relate to Confidential Information and will destroy all
electronically stored versions of the foregoing.


(d)Disclosure and Assignment of Inventions and Creative Works. The Grantee
agrees to promptly disclose in writing to the Company all inventions, ideas,
discoveries, developments, improvements and innovations (collectively
“Inventions”), whether or not patentable and all copyrightable works, including
but limited to computer software designs and programs (“Creative Works”)
conceived, made or developed by the Grantee, whether solely or together with
others, during the period the Grantee is employed by the Company. The Grantee
agrees that all Inventions and all Creative Works, whether or not conceived or
made during working hours, that: (1) relate directly to the business of the
Company or its actual or demonstrably anticipated research or development, or
(2) result from the Grantee's work for the Company, or (3) involve the use of
any equipment, supplies, facilities, Confidential Information, or time of the
Company, are the exclusive property of the Company. The Grantee hereby assigns
and agrees to assign all right, title and interest in and to all such Inventions
and Creative Works to the Company. The Grantee understands that he/she is not
required to assign to the Company any Invention or Creative Work for which no
equipment, supplies, facilities, Confidential Information or time of the Company
was used, unless such Invention or Creative Work relates directly to the
Company's business or actual or demonstrably anticipated research and
development, or results from any work performed by the Grantee for the Company.


(e)Non-Solicitation of Clients. During the period of the Grantee's employment
with the Company and for a period of one year from the date of termination of
such employment for any reason, the Grantee agrees that he/she will not,
directly or indirectly, for the Grantee's benefit or on behalf of any person,
corporation, partnership or entity whatsoever, call on, solicit, perform
services for, interfere with or endeavor to entice away from the Company any
client to whom the Grantee provides services at any time during the 12 month
period preceding the date of termination of the Grantee's employment with the
Company, or any prospective client to whom the Grantee had made a presentation
at any time during the 12 month period preceding the date of termination of the
Grantee's employment with the Company.


(f)Non-Solicitation of Employees. For a period of one year after the date of
termination of the Grantee's employment with the Company for any reason, the
Grantee agrees that he/she will not, directly or indirectly, hire, attempt to
hire, solicit for employment or encourage the departure of any employee of the
Company, to leave employment with the Company, or any individual who was
employed by the Company as of the last day of the Grantee's employment with the
Company.


(g)Enforcement. If, at the time of enforcement of this Section 14, a court holds
that any of the restrictions stated herein are unreasonable under circumstances
then existing, the parties hereto agree that the maximum period, scope or
geographical area deemed reasonable under such circumstances will be substituted
for the stated period, scope or area as contained in this Section 14. Because
money damages would be an inadequate remedy for any breach of the Grantee's
obligations under this Agreement, in the event the Grantee breaches or threatens
to breach this Section 14, the Company, or any successors or assigns, may, in
addition to other rights and remedies existing in its favor, apply to any court
of competent jurisdiction for specific performance, or injunctive or other
equitable relief in order to enforce or prevent any violations of this Section
14.


(h)Miscellaneous. The Grantee acknowledges and agrees that the provisions of
this Section 14 are in addition to, and not in lieu of, any confidentiality,
non-solicitation, work product assignment and/or similar obligations that the
Grantee may have with respect to the Company and/or its Affiliates, whether by
agreement, fiduciary obligation or otherwise and that the grant and the vesting
of the Restricted Stock Units contemplated by this Agreement are expressly made
contingent on the Grantee's compliance with the provisions of this Section 14.
Without in any way limiting the provisions of this Section 14, the Grantee
further acknowledges and agrees that the provisions of this Section 14 shall
remain applicable in accordance with their terms after the Grantee's termination
of employment with the Company, regardless of whether (1) the Grantee's
termination or cessation of employment is voluntary or involuntary or (2) the
Restricted Stock Units have not vested or will not vest.


15.Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflict of
law principles thereof. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and controls and
supersedes any prior understandings, agreements or representations by or between
the parties, written or oral with respect to its subject matter and may not be
modified except by written instrument executed by the parties. The Grantee has
not relied on any representation not set forth in this Agreement.






--------------------------------------------------------------------------------




16.[Cancellation of Prior Restricted Stock Grant. The Grantee acknowledges and
agrees that this award of Restricted Stock Units is in cancellation and
replacement of the restricted stock award under the Plan that was approved by
the Committee on February 26, 2013, to be effective seven calendar days after
the Company issued its earnings release for the first quarter of 2013, and later
rescinded, and that the Grantee has no further interest in such restricted stock
award.]


IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.
HUDSON GLOBAL, INC.






By:                        
Name:
Title:






                        
Grantee - Signature




                        
Grantee - Print Name




